      Case: 1:21-cv-02708 Document #: 1 Filed: 05/19/21 Page 1 of 11 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

BRIDIE BAUCUM,                                 )
                                               )
                       Plaintiff,              )
                                               )
           v.                                  )      No.
                                               )
LIFE INSURANCE COMPANY                         )
OF NORTH AMERICA,                              )
                                               )
                       Defendant.              )


                                          COMPLAINT

          Now comes the Plaintiff, BRIDIE BAUCUM, by her attorneys, WILLIAM T.

REYNOLDS, MATTHEW T. MALONEY and DEBOFSKY SHERMAN CASCIARI

REYNOLDS, P.C., and complaining against the Defendant, LIFE INSURANCE COMPANY OF

NORTH AMERICA, she states:

                                      Jurisdiction and Venue

      1.        Jurisdiction of the court is based upon the Employee Retirement Income Security

Act of 1974 (“ERISA”); and in particular, 29 U.S.C. §§ 1132(e)(1) and 1132(f). Those provisions

give the district court jurisdiction to hear civil actions brought to recover benefits due under the

terms of employee welfare benefit plans, which, in this case, consists of group short-term disability

(“STD”), long-term disability (“LTD”), and life insurance waiver of premium (“LWOP”) benefits.

      2.        This action may additionally be brought before this court pursuant to 28 U.S.C. §

1331, which gives the district court jurisdiction over actions that arise under the laws of the United

States.

      3.        The ERISA statute provides, at 29 U.S.C. § 1133, a mechanism for administrative
      Case: 1:21-cv-02708 Document #: 1 Filed: 05/19/21 Page 2 of 11 PageID #:2




or internal appeal of benefit denials. Those avenues of appeal have been exhausted.

       4.      Venue is proper in the Northern District of Illinois, because a substantial part of the

events or omissions giving rise to Plaintiff’s claim occurred within this district. 29 U.S.C. §

1132(e)(2); 28 U.S.C. § 1391.

                                             The Parties

       5.      The plaintiff, Bridie Baucum (“Baucum” or “Plaintiff”), age 45 (born in 1976), is

a resident of Springfield, Sangamon County, Illinois.

       6.      The defendant, Life Insurance Company of North America (“LINA” or

“Defendant”), was at all times relevant hereto doing business throughout the United States and

within the Northern District of Illinois, and it issued and delivered coverage to Plaintiff in the State

of Illinois.

                                 Count I – Denial of LTD Benefits

                                        Nature of the Action

        7.     This action is brought as a claim for benefits pursuant to ERISA § 502(a)(1)(B) (29

 U.S.C. § 1132(a)(1)(B)). Baucum seeks payment of LTD benefits due under an LTD group policy

 of insurance: group policy number VDT-962432 (“LTD Policy”), underwritten and administered

 by LINA for the benefit of employees of Springfield Clinic, LLP (“Springfield Clinic”) (a true

 and accurate copy of the Policy provided to Plaintiff and represented as the governing plan

 document is attached hereto as Exhibit “A”).

        8.     At all times relevant hereto, the LTD Policy constituted an “employee welfare

 benefit plan” as defined by ERISA § 3(1) (29 U.S.C. § 1002(1)); and incident to her employment

 with Springfield Clinic, Baucum received coverage under the LTD Policy as a “participant” as

 defined by ERISA § 3(7) (29 U.S.C. § 1002(7)).




                                                   2
      Case: 1:21-cv-02708 Document #: 1 Filed: 05/19/21 Page 3 of 11 PageID #:3




       9.     Plaintiff also seeks attorneys’ fees and costs pursuant to 29 U.S.C. § 1132(g) and

 ERISA § 502(g), as well as all other remedies this Court sees fit to award.

                                 Relevant LTD Policy Provisions

      10.     The LTD Policy provides monthly disability income benefits for participants that

 meet the following “Definition of Disability”:

       Definition of Disability/Disabled
       The Employee is considered Disabled if, solely because of Injury or Sickness, he
       or she is:
                  1. unable to perform the material duties of his or her Regular
                      Occupation; and
                  2. unable to earn 80% or more of his or her Indexed Earnings from
                      working in his or her Regular Occupation.

       After Disability Benefits have been payable for 24 months, the Employee is
       considered Disabled if, solely due to Injury or Sickness, he or she is:
                  1. unable to perform the material duties of any occupation for which
                      he or she is, or may reasonably become, qualified based on
                      education, training or experience; and
                  2. unable to earn 80% or more of his or her Indexed Earnings.

       The Insurance Company will require proof of earnings and continued Disability.

Ex. A at 5.

                                       Statement of Facts

      11.     Immediately prior to ceasing work, Baucum was successfully employed as an

 ultrasound technologist at Springfield Clinic, a healthcare provider based in Illinois.

      12.     Baucum became unable to work due to a multitude of symptoms, including but not

 limited to, cervical and lumbar spine pain and radiculopathy, complex regional pain syndrome,

 carpal tunnel syndrome, fatigue, depression, anxiety, and gastroparesis, on November 22, 2017.

 She has not worked in any capacity since that date.




                                                  3
    Case: 1:21-cv-02708 Document #: 1 Filed: 05/19/21 Page 4 of 11 PageID #:4




     13.     Upon exhaustion of the 90-day waiting period, Baucum timely applied for LTD

benefits under the Policy. LINA initially approved that claim and awarded LTD benefits in the

amount of $2,823.00 per month effective February 20, 2018.

     14.     Despite the overwhelming medical evidence supporting her ongoing disability, on

February 12, 2020, LINA terminated Baucum’s claim for ongoing LTD benefits effective

February 20, 2020. LINA based that decision on a medical examination performed by Thomas

Kibby, M.D. and a psychiatric evaluation conducted by Nishad Nadkarni, M.D. That decision

was also based on a transferable skills analysis performed by one of LINA’s employees.

     15.     On September 8, 2020, Baucum, with the assistance of counsel, submitted an appeal

of LINA’s termination of benefits. Supporting evidence provided with her appeal included

updated treatment records and opinion evidence from her treating doctors, all of which

demonstrated her ongoing entitlement to LTD benefits.

     16.     Nonetheless, on February 18, 2021, LINA upheld its termination of Baucum’s LTD

benefit claim based on the opinions of two non-examining physicians, Kenneth Park, D.O. and

Kenneth Marks, D.O.

     17.     LINA’s termination of Baucum’s LTD benefits was and remains against the weight

of the medical evidence, including the opinions of her treating doctors and a consulting physician

LINA enlisted to assess Baucum’s medical impairments, Dermot Maher, M.D., M.S., M.H.S.

     18.     LINA’s decision to terminate LTD benefits was the product of biased claims

handling and was the result of a conflict of interest rooted in unfounded and unsupported medical

reviews performed by non-treating physicians and vocational analysts employed by and/or

routinely contracted by LINA.




                                               4
      Case: 1:21-cv-02708 Document #: 1 Filed: 05/19/21 Page 5 of 11 PageID #:5




       19.        Baucum remains entitled to LTD benefits due since February 20, 2020 plus any

 interest that has accrued thereon; and she is also entitled to a declaration of rights that her benefits

 remain payable thereafter so long as she continues to meet the Policy’s terms and conditions.

       20.        All required avenues of administrative appeal to LINA have now been exhausted,

 and this matter is therefore ripe for adjudication.

                                            Relief Sought

       WHEREFORE, Plaintiff prays for the following relief:

       A.         That the court enter judgment in Plaintiff’s favor and against the Defendant and

that the court order the Defendant to pay all accrued long-term disability benefits to Plaintiff in an

amount equal to the contractual amount of benefits to which she is entitled from February 20, 2020

to the present;

       B.         That the Court order the Defendant to pay Plaintiff compounding prejudgment

interest on all contractual benefits that have accrued prior to the date of judgment in accordance

with 29 U.S.C. § 1132(a)(1)(B) or 29 U.S.C. § 1132(a)(3);

       C.         That the Court order Defendant to continue paying Plaintiff LTD benefits in an

amount equal to the contractual amount of benefits to which she is entitled through the Policy’s

Maximum Benefit Period, so long as she continues to meet the Policy’s conditions for continuance

of benefits;

       D.         That the Court award Plaintiff her attorney’s fees pursuant to 29 U.S.C. § 1132(g);

and

       E.         That Plaintiff be awarded any and all other contractual and/or equitable relief to

which she may be entitled, as well as the costs of suit.




                                                   5
      Case: 1:21-cv-02708 Document #: 1 Filed: 05/19/21 Page 6 of 11 PageID #:6




                              Count II – Denial of STD Benefits

        For Count II of her Complaint, Plaintiff alleges as follows:

       1–20. Plaintiff reasserts and incorporates Paragraphs 1–20 above as though fully set forth

herein and further alleges:

                                        Nature of Action

       21.     This is a claim seeking recovery of benefits due under the Springfield Clinic Group

 Short Term Disability Insurance Certificate (“STD Certificate”) (a true and accurate copy of the

 STD Certificate provided to Plaintiff and believed to be the governing plan document is attached

 hereto as Exhibit “B”), which provides salary continuation for short-term disability, and is

 underwritten and administered by LINA.

       22.     At all times relevant hereto, the STD Certificate constituted an “employee welfare

 benefit plan” as defined by ERISA § 3(1) (29 U.S.C. § 1002(1)); and incident to her employment

 with Springfield Clinic, Baucum received coverage under the STD Certificate as a “participant”

 as defined by ERISA § 3(7) (29 U.S.C. § 1002(7)).

       23.     Plaintiff also seeks attorneys’ fees and costs pursuant to 29 U.S.C. § 1132(g) and

 ERISA § 502(g), as well as all other remedies this Court sees fit to award.

                                    Relevant STD Provisions

       24.     The STD Certificate contains the following relevant provisions:

       Disability/Disabled
       You are considered Disabled if, solely because of Injury or Sickness, you are:
       1.     unable to perform the material duties of your Regular Job; and
       2.     unable to earn 80% or more of your Covered Earnings from working in your
              Regular Job.

       We will require proof of earnings and continued Disability.

       ...




                                                6
      Case: 1:21-cv-02708 Document #: 1 Filed: 05/19/21 Page 7 of 11 PageID #:7




       Regular Job
       You will be considered Disabled if, because of Injury or Sickness, you are unable
       to perform the material duties of your regular job. In evaluating the Disability, we
       will consider the duties of the job as it is normally performed for the Employer.

       ...

       YOUR RIGHTS AS SET FORTH BY ERISA
        As a participant in Springfield Clinic, LLP’s Insurance Plan you are entitled to certain
        rights and protections under the Employee Retirement Income Security Act of 1974
        (“ERISA”).

Ex. B at 24-25, 28.

                                       Statement of Facts

      25.      Immediately after ceasing work on November 22, 2017, Baucum submitted a claim

 for STD benefits to LINA, which initially approved her claim from November 22, 2017 through

 February 8, 2018.

      26.      Despite no evidence of an improvement in her condition, LINA ceased paying STD

 benefits to Baucum beyond February 8, 2018.

      27.      Plaintiff submitted a pro se appeal of that decision on May 1, 2018. Nevertheless,

 Defendant upheld its termination of her STD benefits on August 23, 2018. To reach that decision,

 Defendant relied on an unnamed “medical consultant,” whom, upon information and belief, is a

 LINA employee.

      28.      Plaintiff, through counsel, submitted another appeal of that decision on May 20,

 2019. With that appeal, Plaintiff included additional treatment records and treating physicians’

 opinions, all of which demonstrated her ongoing entitlement to STD benefits.

      29.      Nonetheless, on July 11, 2019, LINA upheld its termination of Baucum’s STD

 benefits. LINA based its determination on an unnamed nurse case manager and an unnamed

 behavioral health specialist, both of whom, upon information and belief, are LINA employees.




                                                7
      Case: 1:21-cv-02708 Document #: 1 Filed: 05/19/21 Page 8 of 11 PageID #:8




       30.     The evidence submitted to LINA establishes that Baucum has been continuously

 unable to work since November 22, 2017 and has thus met the STD Certificate’s definition of

 disabled since that date due to her various medical impairments. Baucum is therefore entitled to

 receive all STD benefits from February 8, 2018 through the end of the STD Certificate’s benefit

 period, with interest.

       31.     All required pre-litigation appeals seeking the payment of STD benefits have been

 exhausted. Therefore, this matter is ripe for judicial review.

                                           Relief Sought

        WHEREFORE, Plaintiff respectfully requests that this Court enter an order as follows:

       A.      That the Court enter judgment in Plaintiff’s favor and against Defendant, and that

the Court order Defendant to pay all past due STD benefits in an amount equal to the contractual

amount of benefits to which Plaintiff is entitled from February 8, 2018 through the end of the STD

Certificate’s benefit period.

        B.     That the Court order the Defendant to pay Plaintiff compounding prejudgment

interest on all contractual benefits that have accrued prior to the date of judgment in accordance

with 29 U.S.C. § 1132(a)(1)(B) or 29 U.S.C. § 1132(a)(3);

       C.      That the Court award Plaintiff her attorneys’ fees pursuant to 29 U.S.C. § 1132(g);

and

       D.      That Plaintiff be awarded any and all other contractual and/or equitable relief to

which she may be entitled, as well as the costs of suit.

                                  Count III – Denial of LWOP Benefit

       For Count III of her Complaint:

       1–31. Plaintiff reasserts and incorporates Paragraphs 1–31 above as though fully set forth




                                                 8
      Case: 1:21-cv-02708 Document #: 1 Filed: 05/19/21 Page 9 of 11 PageID #:9




herein and further alleges:

                                         Nature of Action

       32.     This is a claim seeking reinstatement of group life insurance coverage under Group

 Term Life Insurance Policy number FLX-968075/FLX-968076 (collectively, the “Life Policy”)

 (a true and accurate copy of the Life Policy provided to Plaintiff and believed to be the governing

 plan document is attached hereto as Exhibit “C”), which is underwritten and administered by

 LINA.

       33.     At all times relevant hereto, the Life Policy constituted an “employee welfare

 benefit plan” as defined by ERISA § 3(1) (29 U.S.C. § 1002(1)); and incident to her employment

 with Springfield Clinic, Baucum received coverage under the Life Policy as a “participant” as

 defined by ERISA § 3(7) (29 U.S.C. § 1002(7)).

       34.     Plaintiff also seeks attorneys’ fees and costs pursuant to 29 U.S.C. § 1132(g) and

 ERISA § 502(g), as well as all other remedies this Court sees fit to award.

                                    Relevant Policy Provisions

       35.     The Life Policy contains a provision which continues coverage without payment of

 premium (the LWOP benefit) if a participant meets the following test of disability to determine

 a claimant’s entitlement to benefits:

       “Disability/Disabled” means because of Injury or Sickness an Employee is unable
       to perform the material duties of his or her Regular Occupation, or is receiving
       disability benefits under the Employer’s plan, during the initial 9 months of
       Disability. Thereafter, the Employee must be unable to perform the material duties
       of any occupation which he or she may reasonably become qualified based on
       education, training or experience, or is subject to the terms of a Rehabilitation Plan
       approved by the Insurance Company.

Ex. C at 19, 60.




                                                 9
    Case: 1:21-cv-02708 Document #: 1 Filed: 05/19/21 Page 10 of 11 PageID #:10




                                        Statement of Facts

      36.      Pursuant to her initial receipt of LTD benefits, LINA began assessing Baucum’s

 entitlement to the LWOP benefit on or around November 27, 2019.

      37.      On February 4, 2020, LINA informed Baucum that she was not entitled to the

 LWOP benefit. It based that decision on the examinations conducted by Dr. Kibby and Dr.

 Nadkarni, as well as the transferable skills analysis prepared by a LINA employee.

      38.      Plaintiff, through counsel, submitted an appeal of that benefit determination on

 September 8, 2020. Supporting evidence provided with her appeal included updated treatment

 records and opinion evidence from her treating doctors, all of which demonstrated her ongoing

 entitlement to the LWOP benefit.

      39.      However, based on the opinions of Dr. Park and Dr. Marks, LINA upheld its denial

 of Baucum’s LWOP benefit claim on February 18, 2021.

      40.      The evidence submitted to LINA establishes that Baucum has been continuously

 unable to work in any capacity since February 20, 2020 and has thus met the Life Policy’s

 definition of disabled since that date due to her various medical impairments.

      41.      All required pre-litigation appeals seeking the reinstatement of the LWOP benefit

 have been exhausted. Therefore, this matter is ripe for judicial review.

                                           Relief Sought

        WHEREFORE, Plaintiff respectfully requests that this Court enter an order as follows:

       A.      That the Court order Defendant to reinstate Plaintiff’s life insurance coverage and

reimburse her for any premiums paid while those benefits were erroneously terminated;

       B.      That the Court order the Defendant to pay Plaintiff compounding prejudgment

interest on all contractual benefits that have accrued prior to the date of judgment in accordance




                                                10
      Case: 1:21-cv-02708 Document #: 1 Filed: 05/19/21 Page 11 of 11 PageID #:11




with 29 U.S.C. § 1132(a)(1)(B) or 29 U.S.C. § 1132(a)(3);

        C.     That the Court award Plaintiff her attorneys’ fees pursuant to 29 U.S.C. § 1132(g);

and

        D.     That Plaintiff be awarded any and all other contractual and/or equitable relief to

which she may be entitled, as well as the costs of suit.



Dated: May 18, 2021                           Respectfully Submitted,

                                              /s/ Matthew T. Maloney
                                              Attorney for Plaintiff

                                              Matthew T. Maloney
                                              William T. Reynolds
                                              DeBofsky Sherman Casciari Reynolds, P.C.
                                              150 N. Wacker Dr., Suite 1925
                                              Chicago, IL 60606
                                              (312) 561-4040 (phone)
                                              (312) 929-0309 (fax)




                                                 11
